DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knuth et al (U.S. Patent 5865842).
Regarding claim 1, Knuth teaches A lead fixation device configured for use with an implant tool and to secure a first portion of a lead relative to a hole formed through a skull (Fig 1; Fig 2B illustrates a lead fixation device configured to be used with an implantation tool to secure a lead relative to a hole formed through a skull; [abs] teaches a fixation device with a fixation subassembly used to secure a lead or catheter through a lumen in the baseplate into a bore in the skull; col 1 line 51-col 2 line 2; col 5 lines 8-43), the lead fixation device comprising: a skull attachment member having an upper surface, a lower surface (Figs 2B, 3, and 4B illustrate a skull attachment member having an upper surface and lower surface. See annotated Figures below), a bore extending through and between the upper surface and the lower surface, a first recess near the upper surface, and a second recess in the lower surface (Figs 2B, 3, and 4B illustrate the skull attachment member/baseplate 34 having a bore extending through the upper and lower surface, and having first recess near the upper surface and a second recess in the lower surface. See annotated figure below); a compression mechanism secured in placed in the skull attachment member and aligned with the bore of the skull attachment member to form a passageway through the lead fixation device, which passageway is characterized by a diameter that is defined by the compression mechanism (Fig 2B and 3 illustrate a compression mechanism 38 that is secured in place in the skull attachment member 34 and aligned with the bore to form a passageway through the fixation device, wherein the passageways diameter is defined by the compression mechanisms diameter; col 4 lines 2-23 teaches the compression mechanism has an inner diameter adapted to receive the outer diameter of the lead; col 5 lines 8-43 teaches the compression mechanism and the skull attachment member having coincident axial lumens through which the lead is positioned and secured. The lead being secured by compression seal 38); and a locking member having an opening aligned with the bore (Fig 2B and 3 illustrate a locking mechanism 40 having an opening aligned with the bore; col 4 lines 2-23 teaches the locking mechanism, screw cap 40, has an inner lumen to accommodates the lead), and a recess (Fig 2B and 3 illustrate a locking mechanism 40 having a recess; col 4 lines 2-23 teaches the locking mechanism, screw cap 40, has a notch 41 to restrain the seal 38), wherein: the compression mechanism is within the first recess of the skull attachment member and the recess of the locking member, the compression mechanism is in abutting contact with the first recess and the recess of the locking member such that the compression mechanism is secured in place between surfaces of the first recess and the recess of the locking member (Figs 2B, 3, and 4B illustrates that the compression mechanism 38 is within a recess of the locking mechanism 40 and the first recess of the skull attachment member 34, such that the compression mechanism 38 is secured in place and is in abutting contact with the first recess of the skull attachment member and the recess of the locking mechanism 40), and the compression mechanism is configured to transition the diameter from a first size to a second size greater than the first size upon insertion of the implant tool through the passageway, and from the second size to the first size upon removal of the implant tool from the passageway (Col 4 lines 5-22 teaches that the compression mechanism 38 has an inner diameter to accommodate the outer diameter of the lead 28 and that when secured in place with the locking mechanism 40, is compressed and expands radially inward creating a diameter that is smaller than the original diameter configured to accommodate the lead such that compression mechanism 38 creates a strong and secured seal around the lead 28; col 6 line 60-col 7 line 7 teaches that the physician pre-mounts the skull fixation member 34, compression mechanism 38, and locking mechanism 40 and then inserting the lead. Since the compression mechanism and locking mechanism are pre-mounted, the compression mechanism 38 will have already been compress and expanded radially inward as previously described, therefore the diameter of the compression mechanism with be smaller than the outer diameter of the lead, so when the lead is inserted it with exert a radially outward force, causing the diameter of the compression mechanism to increase while creating a seal around the lead. Therefore, when the lead would be removed, the diameter of the compressed compression mechanism 38 would return to its smaller diameter without the outward force of the lead acting on it), and the locking member is within the second recess of the skull attachment member (Figs 2B, 3, and 4B illustrates the locking mechanism 40 is within the recess of the skull attachment member).

    PNG
    media_image1.png
    421
    541
    media_image1.png
    Greyscale

Regarding claim 2, Knuth teaches claim 1, wherein the compression mechanism is fixedly secure relative to the skull attachment member so that transition of the diameter between the first size and the second size results from radial outward compression of the compression mechanism and radial inward expansion of the compression mechanism relative to an axis through the passageway (Fig 2B and 4B illustrate the compression mechanism 28 is securely fixed relative to the skull attachment member 34 such that the transition in the diameter while in its compressed state is a result of the changes in the radial force acted upon the compression mechanism by the lead 28; Col 4 lines 5-22 teaches a notch in the locking mechanism (40) to prevent the compression mechanism 38 from being squeezed radially outward so that the expansion was only radially inward; col 6 line 60-col 7 line 7 teaches that the physician pre-mounts the skull fixation member 34, compression mechanism 38, and locking mechanism 40 and then inserting the lead, wherein the compression mechanism is securely fixed to the fixation member 34).
Regarding claim 3, Knuth teaches claim 1, wherein the compression mechanism is formed of a flexible material that compresses from a normal state upon a receipt of force by the implant tool and returns to the normal state in an absence of such force (Col 4 lines 5-22 teaches that the compression mechanism 38 is made of silicone rubber and has an inner diameter to accommodate the outer diameter of the lead 28 and that when secured in place with the locking mechanism 40, is compressed and expands radially inward creating a diameter that is smaller than the original diameter configured to accommodate the lead such that compression mechanism 38 creates a strong and secured seal around the lead 28).
Regarding claim 4, Knuth teaches the device of claim 3, wherein the flexible material comprises silicone (Col 4 lines 5-22 teaches that the compression mechanism 38 is made of silicone rubber and has an inner diameter to accommodate the outer diameter of the lead 28 and that when secured in place with the locking mechanism 40, is compressed and expands radially inward creating a diameter that is smaller than the original diameter configured to accommodate the lead such that compression mechanism 38 creates a strong and secured seal around the lead 28; claims 10 and 23).
Regarding claim 5, Knuth teaches claim 1, wherein the compression mechanism comprises an O-ring (Figs 2A-B, 3, and 4A-B illustrate the compression mechanism 38 being a compressible o-shaped ring seal; Col 4 lines 5-22 teaches that the compression mechanism 38 is made of silicone rubber and has an inner diameter to accommodate the outer diameter of the lead 28).
Regarding claim 7, Knuth teaches claim 1, wherein the first portion of the lead has a diameter and the first size of the diameter of the compression mechanism is less than the diameter of the lead (Col 2 lines 27-40 tech that the compression mechanism, seal, has a diameter that is configured to snugly receiving the lead; (Col 4 lines 5-22 teaches that the compression mechanism 38 has an inner diameter to just accommodate the outer diameter of the lead 28 and that when secured in place with the locking mechanism 40, is compressed and expands radially inward creating a diameter that is smaller than the original diameter configured to just accommodate the lead such that compression mechanism 38 has a smaller diameter than the lead when in a compressed stated and creates a strong and secure seal around the outer diameter of the lead 28; col 6 line 60-col 7 line 7 teaches that the physician pre-mounts the skull fixation member 34, compression mechanism 38, and locking mechanism 40 and then inserting the lead. Since the compression mechanism and locking mechanism are pre-mounted, the compression mechanism 38 will have already been compress and expanded radially inward as previously described, therefore the diameter of the compression mechanism with be smaller than the outer diameter of the lead, so when the lead is inserted it with exert a radially outward force, causing the diameter of the compression mechanism to increase while creating a seal around the lead).
Regarding claim 8, Knuth teaches claim 1, wherein the skull attachment member comprises at least one surface channel configured to receive a second portion of the lead proximal the first portion of the lead (Figs 2A, 3, and 4A illustrates the skull attachment member 34 having surface channels 35 configured to receive a second portion of the lead, proximal to the first portion; Col 3 line 64-Col 4 line 8 teaches the skull attachment member, baseplate 34, having slots or paths 35; claims 9 and 22 teaches the skull attachment member (baseplate) has slots/pathways that a proximal second portion of the lead can be placed in).
Regarding claim 18, Knuth teaches claim 1, wherein: the first recess of the skull attachment member has a first diameter, and the second recess has a second diameter greater than the first diameter; the recess of the locking member has a diameter; and the compression mechanism has an outer diameter, less than the diameter of the recess of the locking member and the first diameter of the first recess(Figs 2B, 3, and 4B illustrates that the skull fixation member has a first recess that and a second recess, wherein the first recess has a diameter smaller than the second recess. The second recess configured to receive the locking mechanism 40, therefore the second recess diameter being greater than the diameter of the locking mechanism. The compression mechanism 38 is held within the recess of the locking mechanism 40 and the first recess of the skull attachment member 34, such that the compression mechanism 38 is secured in place and is in abutting contact with the first recess of
the skull attachment member and the recess of the locking mechanism 40. Therefore, the diameter of the recess in the locking mechanism is configured to be greater than the diameter of the compression mechanism, in order for the locking mechanism to receive the compression mechanism).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Knuth et al (U.S. Patent 5865842) in view of Paspa et al (U.S. PG Pub 20130304216 A1).
Regarding claim 9, Knuth teaches claim 1, wherein the skull attachment member is formed of a material more rigid than the compression mechanism (Col 4 lines 5-22 teaches that the compression mechanism 38 is made of silicone rubber and has an inner diameter to accommodate the outer diameter of the lead 28 and that when secured in place  and compressed between the skull attachment member/baseplate 34 and the locking mechanism 40. It further teaches that the locking mechanism 40 is screwed into the baseplate 34 such that the locking mechanism and baseplate compress the compression mechanism, while forcing inward extension. Since the compression mechanism is compressed between the locking mechanism 40 and baseplate 34 such that the compression forces inward extension, the skull attachment member/baseplate 34 would naturally be composed of a material more ridged than the compression mechanism, otherwise the intended inward extension required to securely seal and fit the lead would not occur. In the alternative, Knuth does not explicitly state the material of the skull attachment member/baseplate.
Paspa teaches a device in the same field of invention, wherein a baseplate/skull attachment member is made of a more rigid material; than a compression mechanism. ([0042] teaches that the skull attachment member/retainer 110 and locking mechanism/cap 190 are made of a more ridged material than a compression mechanism/gasket 170. Wherein the compression mechanism 170 is made of a rubber like material such as silicone, and the skull attachment member 110 and locking mechanism 190 are made of a polymer thermoplastic such as PEEK).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have had the skull attachment member/baseplate of Knuth be made of a more rigid material such as a polymer thermoplastic, as taught by Paspa, in order to effectively compress the compression mechanism between the skull attachment member and the locking mechanism, such that the lead is securely seal and held in the desired position. Further, it would provide a stronger and more resilient fixation device reducing the potential for damage and breakage.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792